DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 1: 36.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 8, par. [0033], “□” is recited where --ρ-- would be expected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1-3, 10-12, and 17 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “gamma ray detector assembly” which uses a generic placeholder (“assembly”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to one or more scintillation crystals, one or more photomultipliers, and electronics for detecting gamma rays and logging gamma ray detections (Applicant’s specification, par. [0050]) and equivalents thereof.

Regarding claims 2-3, the limitation “photomultiplier assembly” is interpreted under 35 USC 112(f) as corresponding to a photomultiplier (Applicant’s specification, par. [0050]) and equivalents thereof.

Regarding claims 10 and 17, the limitation “gamma ray detector assembly” is interpreted as described above regarding claim 1.

Regarding claims 11-12, the limitation “photomultiplier assembly” is interpreted as described above regarding claims 2-3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galford (US 2021/0333432 A1).

	Regarding claims 1-2, Galford discloses a system (100) for performing a subterranean operation (i.e., logging while drilling, LWD; par. [0001], [0008]-[0027], fig. 1), the system (100) comprising: a tool (115) for detecting gamma rays, the tool (115) comprising: a body (112); a gamma ray detector assembly (117) disposed within the body (112), such that the body (414/416) radially surrounds the gamma ray detector assembly (the four detectors within elements 408 shown in fig. 4), with the gamma ray detector (117) assembly configured to detect the gamma rays; and a window (i.e., one of 414a-d) formed in an outer surface of the body (414/416), such that the window is axially aligned with the gamma ray detector assembly (par. [0015]-[0036], [0041]-[0042], fig. 1-2A and 4), wherein the gamma ray detector assembly comprises one or more scintillation crystals, one or more photomultipliers, and electronics for detecting gamma rays and logging gamma ray detections (par. [0032]).
	Examiner notes the claimed limitation “for performing a subterranean operation” is not given patentable weight, since "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2111.02.

	Regarding claim 3, Galford discloses the system of claim 1, wherein the gamma ray detector assembly comprises first and second gamma ray detector assemblies, with each of the first and second gamma ray detector assemblies comprising one or more scintillation crystals, one or more photomultiplier assemblies, and electronics for detecting gamma rays and logging gamma ray detections (Galford, par. [0041]-[0042], fig. 4).

	Regarding claim 4, Galford discloses the system of claim 1, further comprising a first bore (408) and a second bore (410) longitudinally formed in the body, wherein the gamma ray detector assembly is disposed in the first bore and the second bore allows drilling mud to flow through the body (Galford, par. [0041]-[0042], fig. 4).

	Regarding claim 5, Galford discloses the system of claim 1, wherein the window (one of 414a-d) comprises a recess formed in the outer surface of the body (414/416), and wherein the recess forms an arch-like wall between a first bore (408) in the body and the recess, with the first bore being configured to receive the gamma ray detector assembly (Galford, par. [0041]-[0042], fig. 4).

Regarding claim 7, Galford discloses the system of claim 1, wherein the body provides a thermal mass (inherent to carbon steel or a nickel alloy, par. [0017]) surrounding the gamma ray detector assembly, and wherein the thermal mass reduces fluctuations in temperature of the gamma ray detector assembly (inherent to the configuration of Galford shown in fig. 4 and described in par. [0015]-[0036], [0041]-[0042]).

Regarding claim 8, Galford discloses the system of claim 1, wherein the window provides an increased sensitivity of the gamma ray detector assembly to gamma rays at a first azimuthal direction relative to a central axis of the tool when compared to a sensitivity of the gamma ray detector assembly to gamma rays at a second azimuthal direction relative to a central axis of the tool. with the second azimuthal direction being greater than +/- 30 degrees from the first azimuthal direction (i.e., in fig. 4, for certain windows 414 and detectors in 408, the azimuthal angles between them is greater than 90 degrees; par. [0041]-[0042], fig. 4).

	Regarding claim 9, Galford discloses the system of claim 1, wherein the tool further comprising a protective sleeve (pressure sleeve) that surrounds the body, and wherein the protective sleeve is held in an axial position over the tool (par. [0041]-[0042]).

	Regarding claims 10-14, Examiner refers to the rejections of claims 1-5 above, respectively, mutatis mutandis.

	Regarding claims 17-18 and 20, Examiner refers to the rejections of claims 1-2 above and claim 6 below, mutatis mutandis.

	Regarding claim 19, Examiner refers to the rejection of claim 4 above, mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galford as applied to claims 1 and 10 above.

	Regarding claim 6, Galford discloses the system of claim 1, wherein the window (414) is configured to retain a material (low density, low-Zeff alloy such as Ti-6AL-2SN-4ZR-6MO) when the material fills the window (Galford, par. [0041]-[0042]).
	Galford does not expressly disclose the window has a dovetail shaped cross-section.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Galford so that the window has a dovetail shaped cross-section since changes in shape have been held to be obvious absent persuasive evidence a particular shape is significant. See MPEP 2144.04(IV)(B).
	One would have been motivated to choose a dovetail shape to achieve desired gamma ray attenuation characteristics.

	Regarding claim 15, Examiner refers to the rejection of claim 6 above, mutatis mutandis.

	Regarding claim 16, Galford discloses the system of claim 10, wherein the tool further comprising a protective sleeve (pressure sleeve) that surrounds the body (par. [0041]-[0042]).
	Galford does not expressly disclose the protective sleeve is held in an axial position over the tool by a lock ring.
	Examiner takes Official Notice lock rings were well-known and routinely used in the art to hold elements in position.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the of the invention to have modified the invention of Galford so that the protective sleeve is held in an axial position over the tool by a lock ring.
	One would have been motivated to do so to increase the stability of the protective sleeve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884